COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Phillip Manderscheid v. LAZ Parking Texas LLC and Boot Man, Inc.
                          d/b/a Premier Parking Enforcement

Appellate case number:    01-13-00362-CV

Trial court case number: 1019656

Trial court:              Co Civil Ct at Law No 4 of Harris County

       On November 26, 2013, appellant filed his “Motion for Reconsideration of Appellant’s
Verified Second Motion to Abate the Appeal & Remand to County Court; Appointment of
Special Master with Instructions to Hold Hearings Dispositive of the Prevailing Contradictions
and Confusions Rising from the Transcript Record of 14 January 13 & 26 March 13.” The
motion to reconsider is DENIED.
        Appellant’s request for an extension of time to file his brief is GRANTED, in part.
Appellant’s brief is due December 13, 2013. If the brief is not filed by December 13, 2013, the
appeal may be dismissed for want of prosecution for failure to file a brief. No further extensions
will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: November 27, 2013